Haney, J.
(concurring specially). There is great diversity of opinion as to whether notice to the heirs or other persons interested in the estate of an application for leave to sell a decedent’s real estate is necessary to the validity of the sale. An important element in the determination of this question is the view that the courts take as to whether a proceeding to obtain leave to sell is, under the statute authorizing it, a proceeding in rem or in personam. Many authorities hold that it is in rem, while others hold that it is in personam. It is accordingly held in those jurisdictions where the proceeding is regarded as in rem that the provisions of the statutes requir ing notice of the application to be given are merely directory; that failure to give the notice; though erroneous, does not render the order of sale void; and that, consequently, the sale *555cannot be collaterally impeached because of such omission. On the other hand, it is held that jurisdiction of the persons of the heirs or devisees is essential to a valid order of sale, the proceeding being regarded as in personam, and that failure to give'such notice renders the order of sale and all proceedings under it absolutely void, unless notice has been "waived, or unless a failure to give the notice is within the curative statutes which have been enacted in some states. 11 Am. & Eng. Ency. 1118. Believing the former rule should prevail in.this state, I think the judgment in this case should be affirmed.